DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8-9, 11-18, and 20 are allowed for the reasons specified in applicant’s remarks on 12/14/2020, pages 11-14, and because prior art fails to show or render obvious a service exchange system that provides a combination of capabilities including service brokerage capability of providing access to a customer’s application in the customer network via a cloud exchange and the service exchange system, capability of operating at the network layer to provide a network endpoint in the service exchange system for each customer’s application and provisioning a virtual circuit for each of the customer’s network via a cloud exchange.
Barros (US 20120158821) discloses a service broker where a customer can search for a service and the service broker can route messages between a customer network and a service provider network.  However, the service broker does not operate at the network connection layer where it can provision VPN via a cloud exchange and broker the connections between customers in association with a service being provided or requested. 
Kumar (US 20160127254) discloses a cloud exchange that enable near real-time setup and modifications of virtual circuits between different customers network, however it does not discloses a service peering exchange such that a customer only needs one virtual circuit to the service peering exchange then having access to other customer’s application in the other customer’s network via the service peering exchange.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM H DUONG whose telephone number is (571)270-3145.  The examiner can normally be reached on M-F 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS J DAILEY/Primary Examiner, Art Unit 2452